COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00050-CV


IN RE EMIL LIPPE, JR., LAW                                              RELATORS
OFFICES OF LIPPE &
ASSOCIATES, DAVID LINE, THE
LINE LAW FIRM, SUN TEC
COMPUTER, INC., ADISU S.
TADESSE, WON PAK, AND
RONNY LUONG


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.


                                                    PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and GARDNER, JJ.

DELIVERED: March 11, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).